Title: From Thomas Jefferson to George Hammond, 26 June 1793
From: Jefferson, Thomas
To: Hammond, George



Sir
Philadelphia June 26. 1793.

The Government here has received complaint that the Snow Suckey, belonging to George Makepeace, a citizen of the United States, with her Cargo, belonging chiefly to Peter Le Maigre, and wholly to citizens of the United States, and not at all of the character of contraband, commanded by Anthony Andaulle a citizen also of the United States, and bound from the Port of Philadelphia to Port au Prince, was, on her way thither, on the 8 of May last, taken by an english Privateer Brig, called the Maria, of Kingston in the Island of Jamaica, commanded by a Captain Mc.Iver, who immediately put the Captain of the said Snow on board a vessel, accidentally met with at sea, in order to deprive her of her proper patron and defender. The persons interested propose immediately to send an Agent, properly authorized, in quest of their Vessel and Cargo. They mean to go in the first place to Jamaica. I have the honor to enclose you copies of their papers establishing the facts, and to ask the aid of your letters, either open or closed, directed to such persons in authority in Jamaica, or elsewhere, as you may think proper, recommending  to their patronage, the person and proceedings of the said Agent, so far as shall be just, for the recovery of the property taken. And as doubtless the laws of the place will have provided for the punishment of the offenders, I trust that your Government will make a point of bringing them to justice, if the Case should really prove to be as it is represented, in order to ensure to the commerce and navigation of peaceable Nations that freedom from interruption to which they are entitled.
Your interposition cannot but be the more effectual in the present case, as the principal Owner of the Cargo is a long-established and well-known-merchant of reputation, of this place, and it would be easy for you to Satisfy yourself in the most perfect manner of the property of the Vessel and Cargo.
The distance, and consequent delay, which would attend the sending of this complaint to the Government of England, and the probable escape of the persons and property, if so much time were given for it, has induced me to presume on your concurrence in this more speedy method of pursuit. I have the honor to be, with much respect Sir, Your most obedient and Most humble servant

Th: Jefferson

